
	
		I
		112th CONGRESS
		1st Session
		H. R. 2879
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2011
			Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title 31, United States Code, to require that
		  money and proceeds from gifts given to reduce the public debt are only
		  deposited into the account established for those gifts.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Integrity to Public Debt Donations
			 Act.
		2.Handling of gifts
			 given to reduce the public debtThe first sentence of section 3113 of title
			 31, United States Code, is amended by inserting before the period the
			 following: , and such money and proceeds shall not be deposited into any
			 other account or fund.
		
